PER CURIAM.
Federal inmate Reginald Jones challenges the district court’s2 denial of his postjudgment motion seeking to dismiss his indictment. Having reviewed the record, we conclude that relief is not available at this time under Fed. R. Crim P. 12(b)(2). See United States v. Patton, 309 F.3d 1093 (8th Cir.2002) (per curiam). Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.
A true copy.

. The Honorable Jean C. Hamilton, United States District Judge for the Eastern District of Missouri.